Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
Response to Amendment
Applicant’s arguments filed 03/01/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claims 1 and 16.  The examiner respectfully disagrees.  Hou et al. (figure 1A) discloses an optical device as claimed including wherein the active liquid crystal element film has a first side and an opposite facing second side (left side and right side from the vertical center line of the display 102), wherein the active liquid crystal element film is in a folded shape, wherein the folded shape has a first portion, a second portion, a first folded portion at an intersection between the first portion and the second portion, and a second folded portion contained in the second portion (left side or right side from the vertical center line of the display 102, middle portions of curve edge portions 114a-114b, and the portion extending toward the center area of the display 102), wherein the first portion, the second portion, the first folded portion, and the second folded portion are not moveable relative to each other; wherein the first folded portion folds toward the first side and the second folded portion fold towards the second side (left side and right side from the vertical center line of the display 102).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2017/0293194). 
Regarding claim 1, Hou et al. (figure 1A) discloses an optical device, comprising: 
an active liquid crystal element film (130; see at least paragraph 0035) having an active liquid crystal layer, wherein the active liquid crystal layer contains a liquid crystal compound and is capable of switching between a first oriented state and a second oriented state (active and inactive modes), 
wherein the active liquid crystal element film has a first side and an opposite facing second side (left side and right side from the vertical center line of the display 102),
wherein the active liquid crystal element film is in a folded shape, 
wherein the folded shape has a first portion, a second portion, a first folded portion at an intersection between the first portion and the second portion, and a second folded portion contained in the second portion (left side or right side from the vertical center line of the display 102, middle portions of curve edge portions 114a-114b, and the portion extending toward the center area of the display 102), 
wherein the first portion, the second portion, the first folded portion, and the second folded portion are not moveable relative to each other; 
wherein the first folded portion folds toward the first side and the second folded portion fold towards the second side (left side and right side from the vertical center line of the display 102),
wherein the first portion has a curvature in a range of 0 to 0.01, wherein the curvature is 1/curvature radius, and wherein a folded angle, which is an angle defined at an intersection between the first portion and the second portion of the active liquid crystal element film, exceeds 0 degrees and is 120 degrees or less (middle portions of curve edge portions 114a-114b; figure 1A).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ranges as taught by Hou et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.  Furthermore, the claimed range is merely an optimization of the range of angles taught by the prior art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2-4, Hou et al. 
Regarding claim 6, Hou et al. (figure 1A) discloses wherein the second portion of the folded shape is two second portions, and wherein the two second portions are at opposing ends of the first portion.  
Regarding claim 7, Hou et al. (figure 1A) discloses wherein the second portion is in a folded shape.  
Regarding claim 8, Hou et al. (figure 1A) implicitly discloses wherein the active liquid crystal element film further comprises: two base films; and an active liquid crystal layer, wherein the active liquid crystal layer is disposed between the two base films.  
Regarding claim 16, Hou et al. (figure 1A) discloses an optical device, comprising: 
an active liquid crystal element film (102-106) having an active liquid crystal layer, wherein the active liquid crystal layer contains a liquid crystal compound and is capable of switching between a first oriented state and a second oriented state (active and inactive modes; and figures 4-5), 
wherein the active liquid crystal element film has a first side and an opposite facing second side (left side and right side from the vertical center line of the display 102),
wherein the active liquid crystal element film is in a folded shape, 
wherein the folded shape has a first portion, two second portions at opposing ends of the first portion, two first folded portions at intersections between the first portion and the two second portions, and two second folded portions where one second folded portion is contained in each second portion (left side or right side from the vertical center line of the display 102, middle portions of curve edge portions 114a-114b, and the portion extending toward the center area of the display 102),
wherein the first folded portions fold toward the first side and the second folded portions fold towards the second side (left side and right side from the vertical center line of the display 102),
wherein the first portion, the first portion, the two first folded portions, an the two second folded portions are not moveable relative to each other; 
wherein a folded angle, which is an angle defined at an intersection between the first portion and the second portion, exceeds 0 degrees and is 120 degrees or less (figure 1A).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ranges as taught by Hou et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.  Furthermore, the claimed range is merely an optimization of the range of angles taught by the prior art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 10-11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hou et al. in view of Koike et al. (US 2015/0029442).
Regarding claim 10, Hou et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Hou et al.  is silent regarding the optical device according to claim 1, further comprising: a polarizer.  Koike (figures 3A-3B; in at least paragraph 0126) teaches the optical device according to claim 1, further comprising: a polarizer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LCD device as taught by Koike et al. in order to enable the LCD 
Regarding claim 11, Koike (figures 3A-3B; in at least paragraph 0126) teaches wherein the active liquid crystal element film and the polarizer are disposed such that an angle formed by an average optical axis of the active liquid crystal layer in the first oriented state and a light absorption axis of the polarizer is in a range of 80 degrees to 100 degrees or in a range of 35 degrees to 55 degrees. 
Regarding claim 15, Koike (figures 3A-3B; in at least paragraph 0160) teaches automobile comprising: a body; one or more openings disposed in the body; and the optical device of claim 1 attached to the one or more openings.
Claims 9 and  12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hou et al. in view of Hayashi et al. (US 2010/0039595).
Regarding claim 9, Hou et al. discloses the limitations as shown in the rejection of claim 8 above.  However, Hou et al. is silent regarding a sealant, wherein the sealant is disposed along the first portion of the folded shape, and attaches the two base films to each other.  Hayashi et al. (in at least paragraph 0066) teaches a sealant, wherein the sealant is disposed along the first portion of the folded shape, and attaches the two base films to each other.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sealing as taught by Hayashi et al. in order to securely seal the liquid crystal layers between the substrates.
Regarding claim 12, Hou et al. discloses the limitations as shown in the rejection of claim 8 above.  However, Hou et al. is silent regarding wherein each of the two base films has a coefficient of thermal expansion of 100 ppm/K or less.  Hayashi et al. (in at least paragraph Hayashi et al. in order to improve the flexibility of the base films.
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hou et al. in view of Yamagata et al. (US 2012/0020056).
Regarding claim 13, Hou et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Hou et al. is silent regarding an adhesive film.  Yamagata et al. (figures 1-3) teaches two outer substrates; and an adhesive film (308), wherein the active liquid crystal element film is encapsulated by the adhesive film, and wherein the encapsulated active liquid crystal element film is disposed between the two outer substrates.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive film as taught by Yamagata et al. 
Regarding claim 14, Hou et al. as modified by Yamagata et al. (figures 1-3) teaches the claimed invention except for wherein a friction coefficient between a surface of the active liquid crystal element film and a surface of the adhesive film being 5 or less.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a friction coefficient between a surface of the active liquid crystal element film and a surface of the adhesive film being 5 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Claim 14 is therefore unpatentable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871